 

  May 10, 2013

 

Capitol Acquisition Corp. II

509 7th Street, N.W.

Washington, D.C. 20004

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

 

Re:       Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Capitol
Acquisition Corp. II, a Delaware corporation (the “Company”), and Citigroup
Global Markets Inc. and Deutsche Bank Securities Inc., as representatives (the
“Representatives”) of the several Underwriters named in Schedule I thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one share of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
one half of one warrant, each whole warrant exercisable for one share of Common
Stock (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.         If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him, her
or it, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

 

 

 

2.         In the event that the Company fails to consummate a Business
Combination within 21 months from the closing of the IPO, or 24 months from the
closing of the IPO if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 21 months
from the closing of the IPO but has not completed the Business Combination
within such 21-month period, the undersigned will, as promptly as possible, (i)
cause the Trust Account to be liquidated and distributed to the holders of IPO
Shares and (ii) cause the Company to liquidate as soon as reasonably
practicable. The undersigned hereby waives any and all right, title, interest or
claim of any kind in or to any distribution of the Trust Account and any
remaining net assets of the Company as a result of such liquidation with respect
to his shares of Founders’ Common Stock (“Claim”) and hereby waives any Claim
the undersigned may have in the future as a result of, or arising out of, any
contracts or agreements with the Company and will not seek recourse against the
Trust Account for any reason whatsoever. In the event of the liquidation of the
Trust Account, the undersigned agrees to indemnify and hold harmless the Company
for any debts and obligations to target businesses or vendors or other entities
that are owed money by the Company for services rendered or contracted for or
products sold to the Company, but only to the extent necessary to ensure that
such debt or obligation does not reduce the amount of funds in the Trust
Account; provided that such indemnity shall not apply (i) if such vendor or
prospective target business does not execute a valid and enforceable agreement
waiving any right, title, interest or claim of any kind they may have in or to
any monies held in the Trust Account, or (ii) as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended (the
“Securities Act”). The undersigned acknowledges and agrees that there will be no
distribution from the Trust Account with respect to any warrants, all rights of
which will terminate on the Company’s liquidation.

 

3.         The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, including (i) an entity that is either a
portfolio company, or has otherwise received a material financial investment
from, any private equity fund or investment company (or an affiliate thereof)
that is affiliated with any of the foregoing, (ii) an entity in which any of the
foregoing or their affiliates are currently passive investors, (iii) an entity
in which any of the foregoing or their affiliates are currently officers or
directors or (iv) an entity in which any of the foregoing or their affiliates
are currently invested through an investment vehicle controlled by them, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm which is a member of the Financial Industry Regulatory
Authority that such Business Combination is fair to the Company’s unaffiliated
stockholders from a financial point of view.

 

4.         Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination.
Notwithstanding the foregoing, the undersigned and any affiliate of the
undersigned shall be entitled to reimbursement from the Company for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 



5.         Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.

 

6.         (a)       The undersigned will place into escrow all of his shares of
Founders’ Common Stock, portions of which shall be subject to forfeiture in the
event the Underwriters do not exercise their over-allotment option in full or in
part or if the price of the Corporation’s shares of common stock does not reach
a certain price trigger, pursuant to the terms of a Stock Escrow Agreement which
the Company will enter into with the undersigned and an escrow agent.

 

2

 

 

(b)          The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge, or otherwise dispose of, (or enter into any transaction
which is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any Units, shares of Common Stock, Warrants of the Company or
any securities convertible into, or exercisable or exchangeable for shares of
Common Stock, or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

(c)          The undersigned agrees that until the Company consummates a
Business Combination, the undersigned’s Sponsors’ Warrants will be subject to
the transfer restrictions described in the Sponsor Warrants Purchase Agreement
relating to the undersigned’s Sponsors’ Warrants.

 

(d)          The undersigned acknowledges and agrees that if, in order to
consummate any Business Combination, the holders of shares of Founders’ Common
Stock or Sponsors’ Warrants are required to contribute back to the capital of
the Company a portion of any such securities to be cancelled by the Company, the
undersigned will contribute back to the capital of the Company, at no cost, a
proportionate number of shares of Founders’ Common Stock or Sponsors’ Warrants,
as applicable, pro rata with the other holders of shares of Founders’ Common
Stock or Sponsors’ Warrants, as applicable.

 

7.         (a)          In order to minimize potential conflicts of interest
that may arise from multiple corporate affiliations, the undersigned hereby
agrees that until the earliest of the Company’s initial Business Combination or
liquidation, the undersigned shall present to the Company for its consideration,
prior to presentation to any other entity, any target business that has a fair
market value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account) at the time of the agreement to enter into the initial Business
Combination, subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.

 

(b)          The undersigned has agreed not to participate in the formation of,
or become an officer or director of, any blank check company until the Company
has entered into a definitive agreement regarding its initial Business
Combination or the Company has failed to complete an initial Business
Combination within 21 months from the closing of the IPO, or 24 months from the
closing of the IPO if the Company has executed a letter of intent or agreement
in principle for a Business Combination within 21 months from the closing of the
IPO but has not completed the Business Combination within such 21-month period.

 

3

 

 

(c)          The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraphs 7(a) and/or 7(b) herein, (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

8.         The undersigned agrees to be a Director and Chief Financial Officer
of the Company until the earlier of the consummation by the Company of a
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representatives is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933. The undersigned’s FINRA
Questionnaire previously furnished to the Company and the Representatives is
true and accurate in all respects. The undersigned represents and warrants that:

 

(a)he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud or (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

 

(c)he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

9.         The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as Director and Chief Financial Officer of the Company.

 

10.       The undersigned hereby waives his right to exercise conversion rights
with respect to any shares of the Company’s common stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founders’ Common Stock or shares purchased by the undersigned in the IPO or in
the aftermarket, and agrees that he will not seek conversion with respect to
such shares in connection with any vote to approve a Business Combination.

 

11.       The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth or Seventh of the Company’s Amended and Restated
Certificate of Incorporation prior to the consummation of a Business Combination
other than an amendment to Article Sixth of the Company’s Amended and Restated
Certificate of Incorporation in accordance with such Article Sixth thereof.
Should such a proposal be put before stockholders, the undersigned hereby agrees
to vote against such proposal.

 

4

 

 

12.       In the event that the Company does not consummate a Business
Combination and must liquidate and its remaining net assets are insufficient to
complete such liquidation, the undersigned agrees to advance such funds
necessary to complete such liquidation and agrees not to seek repayment for such
expenses.

 

13.       This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Graubard Miller as agent for the service of
process in the State of New York to receive, for the undersigned and on his
behalf, service of process in any Proceeding. If for any reason such agent is
unable to act as such, the undersigned will promptly notify the Company and the
Representatives and appoint a substitute agent acceptable to each of the Company
and the Representatives within 30 days and nothing in this letter will affect
the right of either party to serve process in any other manner permitted by law.

 

14.       As used herein, (i) a “Business Combination” shall mean a merger,
share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination with one or more businesses
or entities; (ii) “Insiders” shall mean all officers, directors and sponsors of
the Company immediately prior to the IPO; (iii) “Founders’ Common Stock” shall
mean all of the shares of Common Stock of the Company acquired by an Insider
prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO; (v) “Sponsors’ Warrants” shall mean the warrants that are
being sold privately by the Company simultaneously with the consummation of the
IPO; and (vi) “Trust Account” shall mean the trust account into which a portion
of the net proceeds of the Company’s IPO will be deposited.

 

15.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

16.       The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

5

 

 

17.       This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

 

    L. Dyson Dryden     Print Name of Insider           /s/ L. Dyson Dryden    
Signature           Acknowledged and Agreed:           Capitol Acquisition Corp.
II         By: /s/ Mark D. Ein     Name: Mark D. Ein     Title: Chief Executive
Officer

 

6

 

